             Case 1:20-cv-05015-VEC Document 73 Filed 09/01/21 Page 1 of 2
                              USDC SDNY
MEMO ENDORSED                 DOCUMENT
                              ELECTRONICALLY FILED
                              DOC #:
                              DATE FILED: 


                                                                                                SUSAN KAY LEADER
                                                                                                +1 310.728.3342/fax: +1 310.229.1001
                                                                                                sleader@akingump.com




                                                            August 31, 2021

    VIA ELECTRONIC COURT FILING

    The Honorable Valerie E. Caproni
    United States Courthouse
    40 Foley Square
    New York, NY 10007

           Re:       Trireme Energy Holdings, Inc. v. Innogy Renewables US LLC, No. 20-CV-5015

    Dear Judge Caproni:

           I write on behalf of Innogy Renewables US LLC and Innogy SE (collectively,
    “Defendants”), Defendants in the above-referenced matter. Pursuant to Rule 2(C) of Your Honor’s
    Individual Practices in Civil Cases, and with the consent of all parties, I write to request an
    adjournment of the pretrial conference currently scheduled on October 22, 2021 at 10:30 a.m. In
    support thereof, I respectfully state as follows:

           1. The adjournment of the pretrial conference is requested because the conference is
              scheduled for October 22, 2021, and I am unavailable on that date.

           2. There have been no previous requests to adjourn this setting of the pretrial conference
              due to counsel’s unavailability. However, in relation to the parties’ previous requests
              to extend the discovery deadline, the pretrial conference has been rescheduled in
              accordance with each extension granted. See ECF Nos. 62, 66, 69.

           3. Plaintiffs consent to this request for adjournment.

           4. The parties are available to hold the pretrial conference on October 29, 2021, or on
              such alternative date as the Court is available.

           Thank you for your attention to this request.




           1999 Avenue of the Stars | Suite 600 | Los Angeles, California 90067-6022 | 310.229.1000 | fax: 310.229.1001 | akingump.com
          Case 1:20-cv-05015-VEC Document 73 Filed 09/01/21 Page 2 of 2




The Honorable Valerie E. Caproni
August 31, 2021
Page 2

                                            Sincerely,

                                            /s/ Susan Kay Leader

                                            Susan Kay Leader




cc:     all counsel of record via ECF




      $SSOLFDWLRQ*5$17('7KH2FWREHUSUHWULDO
      FRQIHUHQFHLV$'-2851('WR1RYHPEHUDW
      DP


      SO ORDERED.


                                 
                                 
      HON. VALERIE CAPRONI
      UNITED STATES DISTRICT JUDGE
